Citation Nr: 0319831	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-11 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed due to asbestos exposure during service.

2.  Entitlement to service connection for prostate cancer, 
claimed due to asbestos exposure during service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  

Procedural history

The veteran served on active duty in the United States Navy 
from August 1942 to December 1945. 

In October 1998, the RO received the veteran's claim of 
entitlement to service connection for a lung disorder and for 
prostate cancer, both claimed due to asbestos exposure during 
service.  In a March 2000 rating decision, the RO denied the 
claims.  The veteran disagreed with the March 2000 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in May 2000.  

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge at the RO in August 
2001.  The transcript of the hearing is associated with the 
veteran's claims folder.  In November 2001, the Board 
remanded the issues listed above for further evidentiary 
development.  After the requested development was 
accomplished, in August 2002 the RO issued a supplemental 
statement of the case (SSOC) which continued its previous 
denials of the veteran's claims.  

In March 2003, the Board undertook additional development on 
these issues, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) [codified at 38 C.F.R. § 
19.9(a)(2)].  The Board notes that the recent holding in the 
case of Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) invalidated certain 
provisions of that regulation, particularly provisions 
allowing the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the veteran's waiver.  In this 
case, however, no additional evidence was in fact obtained 
pursuant to the Board's development effort.  Accordingly, the 
Board can proceed with adjudication of these issues without 
the necessity of a remand for initial RO consideration or 
soliciting a waiver from the veteran.  

Other issues

The Board observes that in the April 2000 notice of 
disagreement, the veteran also disagreed with the March 2000 
denial of his claim for entitlement to service connection for 
a disorder of the pancreas.  That issue was included in the 
April 2000 statement of the case (SOC).  However, when he 
submitted his substantive appeal in May 2000, the veteran 
specifically listed only those issues listed on the first 
page of this decision.  The issue of entitlement to service 
connection for a disorder of the pancreas was not included.  
Because no substantive appeal has been received as to that 
issue, it is not in appellate status and it will not be 
addressed in this decision.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).  

The Board also notes that based on comments during his August 
2001 hearing, the veteran appears to contend that he has 
rectal cancer that is attributable to service.  To the extent 
that he wishes to pursue such a claim, he should contact the 
RO.


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's claimed lung disorder is causally related to his 
military service or any incident thereof, including exposure 
to asbestos.

2.  Competent medical evidence does not reveal that the 
veteran's claimed prostate cancer is causally related to his 
military service or any incident thereof, including exposure 
to asbestos.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred as a result of the 
veteran's naval service.  
38 U.S.C.A. § 1101, 1110, 112, 1113 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2002).

2.  Prostate cancer was not incurred as a result of the 
veteran's naval service.          38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a lung disorder and for prostate cancer, both claimed as 
being due to asbestos exposure during service. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)].  This law eliminated 
the former statutory requirement that claims be well 
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was notified by correspondence from the RO 
following the Board's November 2001 remand, by the remand 
itself, by the March 2000 rating decision, by the April 2000 
SOC, and by the July 2001 and August 2002 SSOCs of the 
pertinent law and regulations and the need to submit 
additional evidence on his claims.  More significantly, a 
letter was sent to the veteran in January 2002, with a copy 
to his representative, which specifically informed the 
veteran as to what evidence VA had already obtained, and what 
evidence he was required to provide.  That letter, as well as 
attachments to the July 2001 and August 2002 SSOCs, explained 
that VA would assist in obtaining any identified  records, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  The one year period has since elapsed.
Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified records from Dr. J.I., 
Dr. R.N.B., and Dr. C.W.B.  The veteran submitted the records 
from Dr. R.N.B., and the RO requested and obtained records 
from Dr. J.I. and Dr. C.W.B.  The RO requested and obtained 
the veteran's service medical records and VA outpatient 
treatment records.  The RO also requested and obtained a 
statement from the Navy Medical Liaison on the probability of 
asbestos exposure for the veteran.  There is no indication 
that there exists any evidence which has a bearing on this 
case which has not been obtained.

In response to the Board's November 2001 remand, the veteran 
was scheduled for a VA examination.  He did not report for 
that examination; there is no indication that good cause was 
shown for the failure to report.  The RO then sent the 
medical records to a VA specialist in August 2002 and 
obtained an opinion as to whether the veteran's claimed 
conditions could be related to asbestos exposure.  

In a December 2002 informal hearing presentation, the 
veteran's representative requested that because the 
examination requested by the Board was not completed and the 
August 2002 opinion is only a paragraph in length, a 
specialist's opinion be obtained.  As noted above, the 
veteran himself did not report for the scheduled examination.  
To the Board's knowledge, he has not explained why he did not 
report for the examination, nor has he requested that the 
examination be rescheduled.  Under such circumstances, the 
claims are to be decided based on the evidence of record.  
See 38 C.F.R. § 3.655 (2002).

It is now well established that VA's duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  A claimant must be prepared to meet his or her 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  While the record indicates 
that the veteran is of advancing age and is currently facing 
numerous significant health problems, no reason has been 
given for the veteran's failure to appear to be examined.  

The veteran's representative stated that there is no 
indication that the notice to appear for an examination was 
sent to the veteran.  The Board concedes that such indication 
is not contained in the claims file.  However, in situations 
such as this, the presumption of regularity comes into play.  
"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the one offered by 
the veteran's representative, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  

As will be discussed in more detail below, the record now 
contains adequate evidence to reach an informed decision on 
both claims before the Board.  In the opinion of the Board, 
an additional medical opinion is not necessary.  
See Bielby v. Brown, 7 Vet. App. 260, 269 (1994) [the 
necessity of obtaining an expert medical opinion is left to 
the discretion of the Board]; see also See Counts v. Brown, 6 
Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) [VA's . . . duty to assist is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was afforded a personal hearing 
before the undersigned Member of the Board in August 2001, 
the transcript of which is of record.  The veteran submitted 
evidence directly to the RO in August 1999, November 2001 and 
January 2002.  The veteran's representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
and cancer becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Asbestos exposure

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

However, VA has issued a circular on asbestos-related 
diseases, entitled DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  The Board notes that the DVB 
circular has been subsumed verbatim as § 7.21 of VA Manual M- 
21.

VA Manual M-21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  M21-1, Part VI, para 7.21(a). 

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that M21-1, 
Part VI, § 7.68(b)(2) does not create a presumption of 
exposure to asbestos for any class of veterans.  Rather, M21-
1 suggests that asbestos exposure is a fact to be determined 
from the evidence.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).

The clinical diagnosis of asbestos requires a history of 
asbestos exposure and radiographic evidence of parenchymal 
lung disease.  When considering VA compensation claims, 
rating boards have the responsibility of ascertaining whether 
or not military records demonstrate evidence of asbestos 
exposure in service and to assure that development is 
accomplished to ascertain whether or not there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure.  A determination must then be made as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information noted above.

1.  Service connection for a respiratory disorder

The veteran seeks entitlement to a respiratory disability, 
which he claims is due to exposure to asbestos during 
service.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board notes that the veteran has a currently diagnosed 
respiratory disability.  Therefore, Hickson element (1) is 
not in dispute in this case.  A February 1982 VA examination 
showed a diagnosis of chronic obstructive pulmonary disease 
(COPD) with evidence of tuberculosis and emphysema shown on 
x-ray.  Dr. C.W.B. in August 2001 and the VA reviewing 
examiner in August 2002 diagnosed COPD.  Dr. J.I. diagnosed 
probable lung cancer in January 2002 in addition to diagnoses 
of severe emphysema and respiratory failure in November 2001.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, 
the veteran's service medical records do not indicate the 
onset of a respiratory disorder during active service.  The 
service medical records are unremarkable with respect to 
respiratory complaints.  At separation, the veteran was noted 
to have a negative chest x-ray.  He was found to be 
physically qualified for discharge in December 1945.  In 
addition, there is no suggestion of lung cancer for many 
decades after service.  The veteran himself does not contend 
that his respiratory problems started until around 1970, as 
described in his August 2001 hearing.  In an October 2002 
statement, the veteran reported that his shortness of breath 
started in 1979.

Thus, there is no evidence of in-service disease, including 
during the one year presumptive period after service.  With 
respect to possible in-service injury, however, there is 
evidence of record to support the veteran's contention that 
he was exposed to asbestos during service.  Service records 
show that the veteran served in the U.S. Navy as a sheet 
metal worker aboard several ships during the Second World 
War.  The veteran testified in August 2001 that he was 
exposed regularly to asbestos in his duties aboard ship.  A 
March 2000 determination by the Navy Medical Liaison showed 
that, although the veteran's exposure to asbestos was likely 
minimal, a positive statement ruling out such exposure could 
not be made.  Therefore, affording the veteran the benefit of 
the doubt, exposure to asbestos during service is conceded 
and Hickson element (2) is satisfied.  

In Dyment, the Court found that the guidelines established in 
M21-1 do not create a new presumption or a new basis of 
entitlement to benefits, but rather set forth a process for 
VA to follow where asbestos exposure creates a possible nexus 
between a current disability and service.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  See also VA 
O.G.C. Prec. Op. No. 04-00.  As noted by the Board above, the 
Federal Circuit has adopted the position of the Court.

With respect to Hickson element (3),  medical nexus, the 
Board notes that COPD, the diagnosis that appears most 
frequently in the record, is not among the diseases listed as 
associated with asbestos exposure.  M21-1, Part VI, para 
7.21(a).  While the veteran also has been diagnosed with 
probable lung cancer, the primary medical evidence in support 
of a relationship between asbestos exposure and a current 
lung disorder comes from the August 2001 report of Dr. C.W.B.  
Dr. C.W.B. did not diagnose lung cancer, but rather diagnosed 
COPD.  

Dr. C.W.B's report notes calcification in the pericardium 
consistent with atelectatic changes in the upper lobe.  He 
stated that this calcification suggested asbestosis exposure.  
However, it is noted that Dr. C.W.B. did not directly 
attribute COPD to the suggestion of asbestos exposure in 
August 2001.  In fact, he did not opine at all as to the 
relationship between the calcification noted and any current 
disability, but stated that the etiology of the abnormality 
noted in the right upper lobe was uncertain.  

The abnormality or calcification noted by Dr. C.W.B. was also 
described by Dr. J.I. in November 2001.  Dr. J.I. described 
the calcification as a scar from old granulomatous infection.  
A September 2001 x-ray report shows the opinion of the 
reviewing physician that the density in the right upper lung 
was suspected to be a recurrence of a chronic process such as 
a neoplasm, tuberculosis or fungus.  

This association of the right lung abnormality with an old 
infection rather than asbestos exposure is consistent with 
the veteran's medical history.  An April 1980 treatment 
records shows diagnosis of pneumonia, noted as a residual of 
a gastrectomy.  A February 1982 VA examination report shows 
the first diagnosis of COPD, with evidence of tuberculosis 
and emphysema shown on x-ray.  A March 1995 x-ray shows some 
old fibrotic lesions with some microcavities in the right 
upper lung field.  A March 1995 report of Dr. R.E.P. shows 
attribution of the fibrotic lesions to old granulomatous 
disease.  

Dr. R.E.P. stated that the veteran had self-referred himself 
for evaluation of asbestos exposure related lung disease.  
However, instead of relating the veteran's lung disorder to 
asbestos exposure, he in fact attributed it to cigarette 
abuse.  Dr. R.E.P. further stated that despite the veteran's 
asbestos exposure, he did not think that radiographically 
there was asbestos-induced lung disease.  He stated that 
testing indicated more obstructive impairment than 
restrictive.  

Dr. R.E.P.'s belief that smoking was the cause of the 
veteran's current COPD is further supported by a September 
1999 treatment record, which lists smoking among the 
veteran's risk factors.  The February 2001 report of Dr. J.I. 
and the August 2001 report of Dr. C.W.B. show the veteran's 
account of having smoked a pack of cigarettes per day for 50 
years.  

As noted by the Board in connection with its discussion of 
the VCAA, in August 2002 the RO sent the veteran's records to 
a VA specialist and requested an opinion as to whether the 
veteran's claimed conditions could be related to asbestos 
exposure.  The examiner replied that there is no evidence of 
asbestos injury in an April 2002 chest x-ray.  However, there 
is no April 2002 chest x-ray of record, despite efforts by 
the Board to obtain such evidence after the claims folder was 
returned from remand.  As discussed above, the evidence 
indicates that the veteran did not in fact appear for a 
scheduled April 2002 examination.  Although it is 
likely that the reviewing physician was referring to another 
x-ray of record, this is not clear.  The Board therefore 
affords the August 2002 opinion little weight of probative 
value as it relates to the veteran's lung disorder.  

After having considered all of the medical evidence of 
record, the Board finds that the evidence in favor of a nexus 
between any current respiratory disorder and asbestos 
exposure in service does not reach equipoise with the 
evidence against such nexus.  The evidence against an 
association between asbestos exposure during service, 
described as "minimal" by the Navy, and the lung disorders 
which initially appeared decades later preponderates.  The 
evidence against the claim includes the reports of Dr. R.E.P. 
and Dr. J.I. that the abnormality noted by Dr. C.W.B. was in 
fact reflective of old granulomatous disease, and the opinion 
of Dr. R.E.P. that the veteran's COPD was in fact 
attributable to cigarette smoking.  These opinions, are more 
persuasive than that of Dr. C.W.B. in that they are 
consistent with as the overall body of evidence, which 
includes a history of old granulomatous disease as well as a 
50 pack year history of cigarette smoking.  

Dr. C.W.B.'s opinion, which finds a suggestion of asbestos 
exposure, appears to be the exception to the rest of the 
medical evidence.  Moreover, even his opinion does not 
directly link asbestos exposure to any current respiratory 
disorder or even to the lung abnormality noted, which he 
found to be of uncertain etiology.  The Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

Outpatient treatment records in 1997, 1998 and 1999 also 
refer to a history of asbestos exposure.  As stated, asbestos 
exposure is conceded.  There is no indication from any of 
these records that any of the veteran's symptoms are 
medically attributed to asbestos exposure.  

The Board has also given consideration to the veteran's own 
contentions with respect a relationship between asbestos 
exposure and his current condition.  However, it is now well 
established that, although he is competent to report on his 
symptoms, as a layperson without medical training the veteran 
is not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Accordingly, the third element required for service 
connection, medical nexus evidence showing a link between 
asbestos exposure in service and the current disability, has 
not been established.  Hickson element (3) has not been met, 
and the veteran's claim fails on that basis.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's respiratory 
disorder resulted directly from a disease or injury incurred 
in active service, or as a result of asbestos exposure in 
service.  The veteran's claim of entitlement to service 
connection for a respiratory disorder is therefore denied.  



2.  Service connection for prostate cancer.

The veteran also seeks entitlement to service connection for 
prostate cancer, which he claims was caused by exposure to 
asbestos during service.

Factual background

The veteran's service medical records show a notation of a 
variocele in July 1943, but are otherwise unremarkable.  At 
separation, the veteran was noted to have a normal 
genitourinary system.  He was found to be physically 
qualified for discharge in December 1945.  

In August 1991, the veteran was hospitalized for a radical 
prostatectomy due to a prostate nodule.  

In August 2002, the RO sent the veteran's records to a VA 
specialist and requested an opinion as to whether the 
veteran's claimed condition could be related to asbestos 
exposure.  The examiner replied that asbestos does not cause 
prostatic malignancy.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The veteran was diagnosed as having prostate cancer in August 
1991.  Therefore, Hickson element (1) is not in dispute in 
this case.  Further, as discussed in more detail above, there 
is evidence of record to support the veteran's contention 
that he was exposed to asbestos during service.  Therefore, 
exposure to asbestos during service is conceded and Hickson 
element (2) is satisfied to that extent.  The Board 
additionally observes, however, that prostate cancer was not 
evident during the veteran's World War II service or within 
the one year presumptive period thereafter, and the veteran 
does not so contend.   

The remaining question which must be answered by the Board, 
therefore, is whether any medical nexus exists between any 
incident of service, including asbestos exposure during 
service, and the veteran's current prostate cancer.  

In this case, prostate cancer is not among the diseases 
listed as associated with asbestos exposure.  M21-1, Part VI, 
para 7.21(a).  Further, there is nothing in the evidentiary 
record to support or suggest that prostate cancer was 
incurred in service, or that there is a relationship between 
the veteran's prostate cancer and in-service asbestos 
exposure.  Indeed, the August 2002 reviewing VA physician 
specifically pined to the contrary.

The evidence in support of the veteran's claim with respect 
to medical nexus consists only of his own contentions that 
such a nexus exists.  However, as discussed above in 
connection with the first issue on appeal, as a layperson 
without medical training the veteran is not competent to 
render medical opinion on matters such as etiology.  See 
Espiritu, supra.  Accordingly, one of the three elements 
required for service connection, medical nexus evidence 
showing a link between asbestos exposure in service and the 
current prostate cancer, has not been established.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's prostate 
cancer resulted directly from a disease or injury incurred in 
active service, or as a result of asbestos exposure in 
service.  The veteran's claim of entitlement to service 
connection for prostate cancer is therefore denied.  

The veteran has asserted that he is entitled to the benefit 
of the doubt in this case.  Because a preponderance of 
evidence is against his claims, the benefit of the doubt rule 
is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.


ORDER

Service connection for a respiratory disorder, claimed due to 
asbestos exposure, is denied.

Service connection for prostate cancer, claimed due to 
asbestos exposure, is denied.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

